Order entered July 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01503-CV

                              STEPHEN W. CLARK, Appellant

                                               V.

              DILLARD'S INC. AND THE CAMPBELL AGENCY, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-12848

                                           ORDER
       We GRANT appellee The Campbell Agency, Inc.’s July 7, 2014 motion for leave to file

sur-reply and ORDER the brief be filed no later than July 31, 2014. No extensions will be

granted and no further briefing will be allowed unless ordered by the Court.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE